Title: [Diary entry: 28 June 1781]
From: Washington, George
To: 

28th. Having determined to attempt to surprize the Enemys Posts at the No. end of Yk. Island, if the prospt. of success continued favourable, & having fixed upon the Night of the 2d. of July for this purpose and having moreover combined with it an

attempt to cut off Delancy’s And other light Corps without Kingsbridge and fixed upon Genl. Lincoln to Commd. the first detachment & the Duke de Lauzen the 2d. every thing was put in train for it and the Count de Rochambeau requested to file of from Ridgebury to Bedford & hasten his March—while the Duke de Lauzen was to do the same & to assemble his command (which was to consist of abt. 3 or 400 Connecticut State Troops under the Command of Genl. Waterbury—abt. 100 York Troops under Captn. Sacket—Sheldons Legion of 200, & his own proper Corps.). Genl. Lincolns command was to consist of Scammells light Troops and other detachments to the amt. of 800 Rank & file properly officerd—150 watermen and 60 artillerists.